DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57-59, 61, 66 and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 57-59 and 66 recite the limitation "the bulk" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that the language in claim 65 would resolve the issue when stating the “…thin film has top and bottom surfaces and a bulk therebetween”. Claim 61 depends form 58 and incorporates the same issue.
Claims 57-59 also refer to “the longest time” in line 1 which lacks antecedent basis.
Claim 68 recites the limitation "the particle size distribution" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The term could be referring to the powder precursor, the grain size, or the grain size after thermal treatment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 50-56, 60, 62-65 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over HOLME et al. (US 2015/0099188).

	HOLME teaches a method of making lithium stuffed garnet for solid state lithium rechargeable batteries abstract. The examples teach forming a free-standing film by mixing precursors and producing a garnet powder [0529]. The free-standing garnet can be lithium stuffed [0208] and sintered (calcined) [0215]. The reference further teaches that uncalcined films/powders of lithium stuffed garnet precursor can be deposited onto calcined films of lithium stuffed garnets to build layers [0208]. The uncalcined film is then heated at 200-1200°C [0218]. Heating the deposited precursor deposited on the sintered lithium stuffed garnet corresponds to heating a top or bottom surface of the sintered lithium-stuffed garnet film. After the sintering is completed the calcined film is necessarily cooled. In addition, the reference explicitly states that sintering furnaces are cooled in the example [0533].
	The reference teaches heating at 200-1200°C but does not teach heating of at a temperature of at least 400°C. However, the claimed range overlaps the prior art range and is considered prima facie obvious, MPEP 2144.05.I. In addition, generally changes in temperature are not patentable unless they are critical to the invention, MPEP 2144.05.II. 
Regarding claim 51-54,
	HOLME teaches the film is then sintered at 200-1200°C [0218]. The claimed range overlaps the prior art range and is considered prima facie obvious, MPEP 2144.05.I. In addition, generally changes in temperature are not patentable unless they are critical to the invention, MPEP 2144.05.II.
Regarding claims 55 and 56,
[0208].
Regarding claim 60,
	HOLME teaches sintering with an atmosphere of Ar (inert), Ar/H2 (reducing) or air (O2 and N2) Fig. 62 and in the examples.
Regarding claim 62,
	HOLME teaches the heating can be done in a tube furnace (oven) [0519].
Regarding claims 63,
	The lithium stuffed garnet formula in HOLME is LiALaBM’CM’’DZrEOF wherein 4<a<8.5, 1.5<B<4, 0≤C≤2, 0≤D≤2, 0≤E≤2, and 10<F<13 [0092].
Regarding claim 64,
	The examiner nots that the “qAl2O3” can be zero and the formula described above in claim 63 corresponds to the claimed formula when “q” is zero.
Regarding claim 65,
	Applicant’s specification defines a “surface defect” as a defect which intersects the top or bottom surface. Therefore, only defects exclusively in the bulk are not surface defects. Accordingly, there are necessarily more (higher density) “surface defects” in the top/bottom surface than in the bulk. Furthermore, “surface defect density” refers to defects on the surface area in the specification and the bulk material has no “surface” for defects to be on.
Regarding claim 67,
[0135] and [0091]. The claimed range overlaps the prior art range and is considered prima facie obvious, MPEP 2144.05.I.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
XU et al. “Multistep sintering to synthesize fast lithium garnets” from the IDS appears to be particularly relevant because multiple sintering steps would heat treat a sintered film. However, that reference does not refer to a cooling step or that the different in morphology in a surface compared to a bulk.
CHENG et al. “Effect of surface microstructure on electrochemical performance of garnet solid electrolytes” from the IDS is relevant due to the focus on surface microstructure specifically small and large grain layers. The reference does not teach cooling to accomplish the change in grain size.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/           Primary Examiner, Art Unit 1712